Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17, 24 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is not support in the specification for “calculating, a relevance degree between the post i1 and the post i2 by measuring a distance between the click probability Wi1 and the click probability Wi2, to obtain the first recommendation result”. A review of the specification only mentions distance one time in paragraph [0039] wherein it states distance two post are found by measuring distance between the two vectors of each post, not the click probability between two post. As such there is not written description for the claim amendments and it is considered new matter.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16-19, 21, 23-26, 28, 30-33, and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-7, and 9-11 of U.S. Patent No. 10,268,960. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim substantially the same subject matter in substantially the same language. For example, all of the details of instant claims 16, 17, and 18 are recited in claim 1 of USPN 10,268,960 as shown in detail the table below. The table also lists claim correspondence for the other rejected claims. The claims of the instant application are anticipated by the claims of the parent.

Instant 16/289,056
US Patent No. 10,268,960
Claim 16: An information recommendation method, comprising: 
acquiring, by a server coupled to an online forum, search behavior data, browsing behavior data, and click behavior data on recommended content of a specified user in the online forum, the server containing at least a memory and a processor;
processing the search behavior data, the browsing behavior data, and the click behavior data on the recommended content, respectively, to obtain a first recommendation result based on the search behavior data, a second recommendation result based on the browsing behavior data, and a third recommendation result based on the click behavior data, wherein processing the search behavior data comprises:
detecting a number of pages of clicked on a query with a time range;
determining the number of pages clicked within the time range as noise data;
filtering out the noise data from the search behavior data to obtain noise-cancelled data; and
processing the noise-cancelled data to obtain the first recommendation result;
integrating the first recommendation result, the second recommendation result, and the third recommendation result according to weights to obtain the recommending content to be recommended to the specified user corresponding to a current post; and 
when detecting that the specified user is browsing the current post of the online forum, presenting the recommending content to the specified user, the recommending content being targeted to the specified user individually.  
























Claim 17: The method according to claim 16, wherein the noise-cancelled data includes a query string Qi1 on a post i1 and a query string Qi2, and wherein processing the search behavior data comprises: 
counting a number of clicks respectively triggered by the query string Qi1 on the post i1 and a query string Qi2 on the post i2;
dividing a total number of clicks triggered by all query strings  respectively on the post Ti1 and on the post Ti2 by the number of clicks respectively triggered by the query string Qi1 and the query string Qi2 to respectively obtain a click probability Wi1 and a click probability Wi2;
and calculating, a relevance degree between the post i1 and the post i2 by measuring a distance between the click probability Wi1 and the click probability Wi2, to obtain the first recommendation result.














Claim 18: The method according to claim 16, 
wherein processing the browsing behavior data comprises:
acquiring a post browsed by the specified user in the forum by analyzing the browsing behavior data;
categorizing, according to a section containing the browsed post, browsing behavior of the specified user into at least one parent subject segment;
calculating text similarities between titles of posts in each parent subject segment.  
Claim 1: An information recommendation method, comprising:
acquiring, by a server coupled to an online forum, search behavior data, browsing behavior data, and click behavior data on recommended content of a specified user in the online forum, the server containing at least a memory and a processor;
performing preprocessing on the search behavior data, the browsing behavior data, and the click behavior data on the recommended content, respectively, to obtain three recommendation results, wherein the three recommendation results comprise a first recommendation result that includes first related posts corresponding to a post obtained based on the preprocessing on the search behavior data, a second recommendation result that includes second related posts corresponding to the post obtained based on the preprocessing on the browsing behavior data, and a third recommendation result that includes third related posts correspond to the post obtained based on the preprocessing on the click behavior data;
performing distribution and integration on the first recommendation result, the second recommendation result, and the third recommendation result according to weights preset to each of the three recommendation results and presenting recommending content to be recommended to the specified in the online forum, the recommending content being targeted to the specified user individually, including determining whether to include a related post in the recommending content corresponding to the post by determining one or more of the three recommendation results that includes the related post and combining the weights preset to the one or more of the three recommendation results; and 
presenting, by the server, the recommending content to the specified user, including: when detecting that the specified user is browsing the current post of the online forum, presenting a clickable link to a related post included in the recommending content corresponding to the current post, wherein the search behavior data, the browsing behavior data, and the click behavior data corresponding to the specified user are taken into comprehensive consideration in obtaining the recommending content based on the distribution and integration of the first recommendation result, the second recommendation result, and the third recommendation result, such that data used in recommendation is enriched, and accuracy of recommendation is improved;
wherein the step of performing preprocessing on the search behavior data to obtain the first recommendation result comprises:
filtering out, by the processor, noise data based on malicious clicks and robot crawling in the search behavior data to obtain noise-cancelled data such that accuracy of the recommending content is improved, wherein the noise-cancelled data comprises a query string inputted in the online forum by the specified user;
counting, by the processor, a number of clicks triggered by each query string Qi on a post Ti of the online forum;
calculating, by the processor according to the number of clicks triggered by each query string Qi on the post Ti, a click probability wi triggered by each query string on the post Ti by dividing a total number of clicks triggered by all query strings on the post Ti by the number of clicks triggered by query string Qi;
establishing, by the processor according to the click probability wi triggered by each query string on the post Ti, a query vector for triggering a click on the post Ti, wherein the query vector is <w1, w2, . . . , wi, . . . , wn>, wherein by denoting each post with the query vector composed of click probabilities of query strings, mapping relationships between the query strings and posts in the online forum are represented by each query vector; and
calculating, by the processor according to the query vector established for each post, a relevance degree between any two posts by measuring a distance between two established query vectors corresponding to the two posts, to obtain the first recommendation result, wherein the relevance degree based on the established mapping relationships between the query strings and posts in the online forum enriches data used for recommendation;
the step of performing preprocessing on the browsing behavior data to obtain the second recommendation result comprises:
acquiring a post browsed by the specified user in the forum by analyzing the browsing behavior data;
categorizing, according to a section containing the browsed post, browsing behavior of the specified user into at least one parent subject segment;
calculating text similarities between titles of posts in each parent subject segment to obtain boundaries between child subject segments in each parent subject segment;
according to the boundaries between the child subject segments of a corresponding parent subject segment, categorizing the corresponding parent subject segment to obtain at least one child subject segment;
establishing, according to each child subject segment, a browsing behavior matrix of the specified user, wherein the browsing behavior matrix comprises: a child subject and the number of appearing times that posts in the forum appear in the child subject, wherein posts in each child subject segment are under a same parent subject, and reflect clear and single interest of the user; and
performing a relevance degree calculation on the browsing behavior matrix, to obtain the second recommendation result such that the second recommendation result genuinely reflect a relationship between interest of the user and content of posts.
Claim 19
Claim 2
Claim 21
Claim 3
Claims 23-25
Claim 5
Claim 26
Claim 6
Claim 28
Claim 7
Claims 30-32
Claim 9
Claim 33
Claim 10
Claim 35
Claim 11



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 16-19, 20-26, 28-33 and 35-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea); and because the claim(s) as a whole, considering all claim elements both individually and in combination, does/do not amount to significantly more than the judicial exception. 
Step 1: The claim is within a statutory category eligible for patent protection: process (claims 16-19 and 21-22), machines (claims 23-26 and 28-29), manufactures (claims 30-33 and 35-36), and compositions of matter. Claims falling under the subject matter categories may be ineligible for patent protection if they encompass laws of nature, physical phenomena, or abstract ideas (judicially recognized exceptions).


Claim 16 (Independent)

Step 1:
The claim is directed to a process, therefore it falls into the statutory category of a method.

Step 2A, prong one: 
The claim recites An information recommendation method, comprising: 

processing the search behavior data, the browsing behavior data, and the click behavior data on the recommended content, respectively, to obtain a first recommendation result based on the search behavior data, a second recommendation result based on the browsing behavior data, and a third recommendation result based on the click behavior data (Mental Processes which may be implemented with pen & paper); 

wherein processing the search behavior data comprises: detecting a number of pages clicked on a query within a time range (Mental Processes which may be implemented with pen and paper); 

determining the number of pages clicked within the time range as noise data (Mental Process with may be implemented with pen and paper); 

processing the noise-cancelled data to obtain the first recommendation result (Mental Processes which may be implemented with pen and paper.)

integrating the first recommendation result, the second recommendation result, and the third recommendation result according to weights to obtain the recommending content to be recommended to the specified user corresponding to a current post (Mathematical Concepts and/or Mental Processes which may be implemented with pen & paper); and 

when … the specified user is browsing the current post of the … forum, … the recommending content to the specified user, the recommending content being targeted to the specified user individually (Mental Processes which may be implemented with pen & paper).  

Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the additional limitations of: acquiring, … forum, search behavior data, browsing behavior data, and click behavior data on recommended content of a specified user in the … forum … (Insignificant extra solution activity, collecting data, see MPEP 2106.05(g)); filtering out the noise data from the search behavior data to obtain noise-cancelled data (Insignificant Extra solution activity, selecting a particular data source or type of data to be manipulated, see MPEP 2106.05(g)) ; and by a server coupled to an online, online, the server containing at least at memory and a processor, detecting that, online, presenting. The by a server coupled to an online, online, the server containing at least at memory and a processor, detecting that, online, presenting are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component – see MPEP 2106.05(f). Furthermore, the detecting, presenting amount to insignificant extra-solution activity which amount to mere data gathering and outputting as per MPEP 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Th limitations of acquiring, … forum, search behavior data, browsing behavior data, and click behavior data on recommended content of a specified user in the … forum … (Insignificant extra solution activity, collecting data, see MPEP 2106.05(g)) and  filtering out the noise data from the search behavior data to obtain noise-cancelled data (Insignificant Extra solution activity, selecting a particular data source or type of data to be manipulated, see MPEP 2106.05(g)) are both WURC as they are receiving interaction data is WURC because it’s directed to storing and retrieving info in memory.  MPEP 2106.05(d)(II) (Berkheimer evidence: Versata Dev.). The by a server coupled to an online, online, the server containing at least at memory and a processor, detecting that, online, presenting amount to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f).  Furthermore, the detecting, presenting amount to insignificant extra-solution activity which are insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).


Claim 17

	Step 2A, prong one: The claim further recites: 

counting a number of clicks respectively triggered by the query string Qi1 on the post i1 and a query Qi2 on the post i2; (Mathematical Concepts and/or Mental Processes which may be implemented with pen & paper); 

dividing a total number of clicks triggered by all query strings respectively on the post Ti1 and the post Ti2, by the number of clicks respectively triggered by the query string Qi1 and the query Qi2 to respectively obtain a click probability Wi1 and a click probability Wi2; (Mathematical Concepts and/or Mental Processes which may be implemented with pen & paper); and 

calculating a relevance degree between the post i1 and the post i2 by measuring a distance between the click probability Wi1 and the click probability Wi2 to obtain the first recommendation result (Mathematical Concepts and/or Mental Processes which may be implemented with pen & paper).

Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites “wherein the noise-cancelled data includes a query string Qi1 on a post i1 and query string Qi2 on a post i2” which insignificant extra-solution activity of picking a particular type of data, see MPEP 2106.05(g). There are no additional limitations beyond those already addressed above for the parent claim(s), which amounted to a generic processor performing a generic computer function such that it amounts to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)) and insignificant extra-solution activity which amounts to mere data gathering and outputting (see MPEP 2106.05(g)) Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Specifically, this claim recites “wherein the noise-cancelled data includes a query string Qi1 on a post i1 and query string Qi2 on a post i2”, which amounted to insignificant extra-solution activity which are insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 18
	
Step 2A, prong one: The claim further recites: 

acquiring a post browsed by the specified user in the forum by analyzing the browsing behavior data (Mental Processes which may be implemented with pen & paper); 

categorizing, according to the browsed post, browsing behavior of the specified user into a  parent subject segment (Mental Processes which may be implemented with pen & paper); and

calculating text similarities between titles of posts in the parent subject segment to obtain boundaries between child subject segments in each parent subject segment (Mathematical Concepts and/or Mental Processes which may be implemented with pen & paper). 

Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites no additional limitations beyond those already addressed above for the parent claim(s), which amounted to a generic processor performing a generic computer function such that it amounts to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)) and insignificant extra-solution activity which amounts to mere data gathering and outputting (see MPEP 2106.05(g)) Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Specifically, this claim recites no additional limitations beyond the abstract idea and the additional limitations already addressed above for the parent claim(s), which amounted to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f), and to insignificant extra-solution activity which are insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 19
	Step 2A, prong one: The claim further recites wherein processing the click behavior data to obtain comprises: 

analyzing the click behavior data to obtain related posts of each post in the forum and to obtain a number of times that each related post is clicked (Mental Processes which may be implemented with pen & paper); and sorting the related posts in the forum, according to the number of times that each related post is clicked and a relationship between a click time when the related post is clicked and a current time to obtain the third recommendation result (Mathematical Concepts and/or Mental Processes which may be implemented with pen & paper).  

Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites no additional limitations beyond those already addressed above for the parent claim(s), which amounted to a generic processor performing a generic computer function such that it amounts to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)) and insignificant extra-solution activity which amounts to mere data gathering and outputting (see MPEP 2106.05(g)) Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Specifically, this claim recites no additional limitations beyond the abstract idea and the additional limitations already addressed above for the parent claim(s), which amounted to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f), and to insignificant extra-solution activity which are insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 21
	Step 2A, prong one: The claim further recites: 

calculating, respectively, a first average probability, a second average probability, and a third average probability that related posts of each post in the online forum appear in the first recommendation result, the second recommendation result, and the third recommendation result (Mathematical Concepts and/or Mental Processes which may be implemented with pen & paper); 

Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim cites: obtaining the recommending content to be recommended to the specified user, according to the first average probability as the first weight, the second average probability as the second weight, and the third average probability as the third weight (This is insignificant extra solution activity, of collecting data, wherein obtaining is just receiving or collecting data, see MPEP 2106.05(g).) and wherein the weights include a first weight of the first recommendation result, a second weigh to the second recommendation result, and a third weight of the third recommendation result , and wherein integrating the first recommendation result, the second recommendation result, and the third recommendation result. (This is insignificant extra solution activity of selecting a particular type of data, see MPEP 2016.05(g).) Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Specifically, this claim recites obtaining the recommending content to be recommended to the specified user, according to the first average probability as the first weight, the second average probability as the second weight, and the third average probability as the third weight and wherein the weights include a first weight of the first recommendation result, a second weigh to the second recommendation result, and a third weight of the third recommendation result , and wherein integrating the first recommendation result, the second recommendation result, and the third recommendation result. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Also receiving interaction data (obtaining data) is WURC because it’s directed to storing and retrieving info in memory.  MPEP 2106.05(d)(II) (Berkheimer evidence: Versata Dev.).

Claim 22
	Step 2A, prong one: No limitation of claim 22 are meets step 2a prong one as the sole limitation of the claim is is examined up step 2A prong two. The claim further recites further comprising: updating the acquiring of the search behavior data, the browsing behavior data, and the click behavior data during a selected time period of a day (Mathematical Concepts and/or Mental Processes which may be implemented with pen & paper).  
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea in the independent claim, the claim recites updating the acquiring of the search behavior data, the browsing behavior data, and the click behavior data during a selected time period of a day. This amounts to insignificant extra-solution activity which amounts to mere data gathering and outputting (see MPEP 2106.05(g)) Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Specifically, this claim recites updating the acquiring of the search behavior data, the browsing behavior data, and the click behavior data during a selected time period of a day, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g). Also receiving interaction data is WURC because it’s directed to storing and retrieving info in memory.  MPEP 2106.05(d)(II) (Berkheimer evidence: Versata Dev.).

Claim 23 is similar to claim 16, wherein 23 is the apparatus embodiment with similar limitations and thus rejected using the reasoning found in claim 16. 

Claim 24 is similar to claim 17, wherein claim 24 is the apparatus embodiment with similar limitations to that of claim 17 and thus rejected using the reasoning found in claim 17. 

Claim 25 is similar to claim 18, wherein claim 25 is the apparatus embodiment with similar limitations to that of claim 18 and thus rejected using the reasoning found in claim 18. 

Claim 26 is similar to claim 19, wherein claim 26 is the apparatus embodiment with similar limitations to that of claim 19 and thus rejected using the reasoning found in claim 19. 

Claim 28 is similar to claim 21, wherein claim 28 is the apparatus embodiment with similar limitations to that of claim 21 and thus rejected using the reasoning found in claim 21. 

Claim 29 is similar to claim 22, wherein claim 28 is the apparatus embodiment with similar limitations to that of claim 22 and thus rejected using the reasoning found in claim 22. 

Claim 30 is similar to claim 16, wherein claim 30 is the non-transitory computer-readable storage medium embodiment of claim 16 with similar limitations and thus is rejected using the reasoning found in claim 16. 

Claim 30 is similar to claim 16, wherein claim 30 is the non-transitory computer-readable storage medium embodiment of claim 16 with similar limitations and thus is rejected using the reasoning found in claim 16. 

Claim 31 is similar to claim 17, wherein claim 31 is the non-transitory computer-readable storage medium embodiment of claim 17 with similar limitations and thus is rejected using the reasoning found in claim 17. 

Claim 32 is similar to claim 18, wherein claim 32 is the non-transitory computer-readable storage medium embodiment of claim 18 with similar limitations and thus is rejected using the reasoning found in claim 18. 

Claim 33 is similar to claim 19, wherein claim 33 is the non-transitory computer-readable storage medium embodiment of claim 19 with similar limitations and thus is rejected using the reasoning found in claim 19. 

Claim 35 is similar to claim 21, wherein claim 30 is the non-transitory computer-readable storage medium embodiment of claim 21 with similar limitations and thus is rejected using the reasoning found in claim 21. 

Claim 36 is similar to claim 22, wherein claim 30 is the non-transitory computer-readable storage medium embodiment of claim 22 with similar limitations and thus is rejected using the reasoning found in claim 22. 

Response to Arguments
Applicant's arguments filed 09 September 2022 have been fully considered but they are not persuasive. 
The applicant’s arguments in regards the objection to the Title, objection to the Specification, claim objection to claims 16, 23 and 30, rejection of claims 30-35 under 35 USC 112, and disqualification of the Reda reference are persuasive and the rejections have been withdrawn. 

However the applicant’s arguments with regards to the rejection for Non-Statutory Double Patenting and 35 USC 101 for an abstract idea are not persuasive. The applicant argues:

Applicant argues the claims do not encompass  a “mental processes” under their broadest reasonable interpretation. The BRI does not mean the broadest possible interpretation but that rather the meaning given a claim term must be consistent with the ordinary and customary meaning of the term. For example, “acquiring, by a server coupled to an online forum, search behavior data, browsing behavior data, and click data on recommended  content of a specified user in the online forum, the server containing at least a memory and a processor” requires under the ordinary and customary meaning, performance by the server which includes memory and a process.

Applicant also argues according to the October update on the 2019 PEG, until a claim is found to recite a mathematical concept, the mere finding that the claim is based on a mathematical concept is not by itself sufficient to find the claim reciting a mathematical concept subgrouping of the abstract idea. 

	The examiner respectfully traveres the applicant’s arguments for the following reasons:

	The claims do indeed include a mental process and the broadest reasonable interpretation what used. When looking at the example used by the applicant there is:
1. "acquiring, by a server coupled to an online forum, search behavior data, browsing behavior data, and click behavior data on recommended content of a specified user in the online forum, the server containing at least a memory and a processor" 

2. "detecting a number of pages clicked on a query within a time range" requires, under the ordinary and customary meaning, performance by of detecting of pages clicked, which cannot be performed merely by pen & paper. 

3. "filtering out the noise data from the search behavior data to obtain noise-cancelled data" requires, under the ordinary and customary meaning, performance of filtering out data in the online forum, which cannot be performed merely by pen & paper. 

The applicant is correct and limitation one above is not a mental step, however it is insignificant extra-solution activity. The “acquiring search behavior data, browsing behavior data, and click behavior data on recommend content of a specified user in the online forum” amounts to collecting data and seen as insignificant extra solution activity in MPEP 2106.05(g). The server, memory and processor and merely generic hardware used for the insignificant extra-solution activity, and do not amount to significantly more or integrate the abstract idea into a practical application. See MPEP 2106.05(f). In regards to claim limitation 2 “detecting a number of pages clicked on a query with a time range” is a mental process that only needs a person to read user behavior data logs or history logs and find and/or count a number of pages clicked within a time period. This is a task can be done mentally and can be done using a pen and paper to record the results. In regards to claim example 3, it can be a mental process of user looking at data and determining not include the data. That is a mental process that can be done with pen and paper. Also limitation 3 can also be a considered extra-solution activity as “filtering out noise data” also can be considered “selecting a particular data source or type of data to be manipulated” which is shown in MPEP 2106.06(g) to be insignificant extra-solution activity and not integrate an abstract idea into a practical application. 

In regards to applicant’s argument that not mathematical concepts are disclosed in the claims, the examiner respectfully disagrees. For example claim 17 cites “counting a number of clicks respectively triggered by the query string Qi1 on the post i1 and query string qi2 on the post i2;” This is a mental process and mathematical concept. The act of counting is mathematical concept that person does mentally. This limitation simply requires a user to count the number of clicks in response to a query string Qi1 and Qi2. Thus it does have a mathematical concept. The next step of claim goes to “dividing a total number of clicks triggered by all query strings respectively on the post Ti1 and Ti2 by the number of clicks respectively triggered by the query string Qi1 and the query string Qi2 to respectively obtain a click probability Wi1 and a click probability Wi2.” This too is mental process and mathematical concept. The limitation requires a person to count the clicks from all query strings from post Ti1 and Ti2, and divided that number by number of clicks for query string 1 and again for query string 2. Thus a person is counting and dividing two numbers which is mathematical concept that user can do mentally with pen and paper. Thus the claims do indeed have mathematical concepts and mental processes and thus the rejection under 35 USC 101 for an abstract idea is maintained as the claims do contain anything that amounts to significant more than the abstract idea and the is not integrated into a practical application. Please see the rejection above for details. 
	Regarding the non-statutory double patenting rejection, the examiner maintains the rejection as the amendments to the claims do not overcome the double patenting as the amendments made to the independent claims are already disclosed in US Patent 10,268,960 claim 1. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULINHO E SMITH whose telephone number is (571)270-1358. The examiner can normally be reached Mon-Fri. 10AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAULINHO E SMITH/Primary Examiner, Art Unit 2127